UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_____________________________________________
                                          )
DEMOCRACY PARTNERS, LLC, et al.,          )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                  Civil Action No. 17-1047 (PLF)
                                          )
PROJECT VERITAS ACTION FUND, et al.,      )
                                          )
            Defendants.                   )
__________________________________________)


                                              ORDER

               On June 22, 2022, the Court set oral argument on the five pending motions in

limine for July 14, 2022, beginning at 1:00 p.m. See Order [Dkt. No. 155] at 1. The Court

directed the parties to meet and confer and submit a joint status report regarding procedures for

oral argument, including: (1) whether the parties would prefer to present oral argument virtually

or in-person; (2) how much time should be allocated to each motion; and (3) whether the parties

wish to present any video exhibits to the Court during oral argument. Id. In the parties’ joint

status report submitted on June 27, 2022, the parties indicated that they “would prefer to hold the

oral argument in-person,” and requested that the Court set aside time to allow defendants to

present video exhibits during oral argument. Joint Status Report (“JSR”) [Dkt. No. 156] at ¶¶ 1, 3.

The parties also included a chart with a proposed timetable for the five motions, and reiterated that

defendants’ Motion in Limine to Exclude Plaintiffs’ Proposed Trial Exhibit 121 [Dkt. No. 128]

was filed under seal. See id. at 2, 2 n.1. The Court grants the parties’ requests and sets procedures

and a schedule for argument. Accordingly, it is hereby
               ORDERED that the Court will hear oral argument on the five pending motions in

limine on July 14, 2022, beginning at 1:00 p.m., in Courtroom 29 in the William B. Bryant Annex

to the E. Barrett Prettyman Courthouse at 333 Constitution Avenue N.W., Washington, D.C.

20001; it is

               FURTHER ORDERED that defendants may present video exhibits to the Court

during oral argument on three of the pending motions: Plaintiffs’ Motions in Limine to Exclude

the Testimony of Aaron Black [Dkt. No. 118]; Plaintiffs’ Motions in Limine to Exclude

Undercurrent Videos [Dkt. No. 119]; and Plaintiffs’ Motions in Limine to Exclude Evidence

Related to Exposure of Defendant Alison Maass’ Subsequent Attempt to Secretly Record Another

Organization [Dkt. No. 120]. The parties have agreed to “allow additional time during

[defendants’] opposition arguments for the presentation of the video exhibits.” JSR at ¶ 3. That

additional time is reflected in the schedule below; it is

               FURTHER ORDERED that the portion of the hearing regarding defendants’ sealed

Motion in Limine to Exclude Plaintiffs’ Proposed Trial Exhibit 121 [Dkt. No. 128] shall be sealed,

with no public phone line or other means of public access, and that participants and observers shall

be limited to attorneys representing parties in this case, paralegals working with attorneys on this

case, the parties, and Court personnel; and it is

               FURTHER ORDERED that the following schedule will govern oral argument:




                                                    2
Approximate Motion                                    Movants’      Respondents’ Rebuttal
Time                                                  Time          Time         Time

1:00 p.m. to    Plaintiffs’ Motion in Limine to       10 minutes    20 minutes         7 minutes
1:40 p.m.       Exclude Undercurrent Videos
                [Dkt. No. 119]
1:40 p.m. to    Plaintiffs’ Motion in Limine to       10 minutes    20 minutes         7 minutes
2:20 p.m.       Exclude Evidence Related to
                Exposure of Defendant Alison
                Maass’ Subsequent Attempt to
                Secretly Record Another
                Organization [Dkt. No. 120]


                2:20 p.m. to 2:40 p.m. – Break

2:40 p.m. to    Plaintiffs’ Motion in Limine to       10 minutes    20 minutes         7 minutes
3:20 p.m.       Exclude the Testimony of Aaron
                Black [Dkt. No. 118]
3:20 p.m. to    Plaintiffs’ Motion in Limine to       10 minutes    10 minutes         5 minutes
3:45 p.m.       Preclude Defendants from
                Making any Argument or
                Introducing Evidence for Purpose
                of Asserting a Journalism
                Defense [Dkt. No. 117]

3:45 p.m. to    **SEALED** Defendants’                10 minutes    10 minutes         3 minutes
4:10 p.m.       Motion in Limine to Exclude
                Plaintiffs’ Proposed Trial Exhibit
                121 [Dkt. No. 128]

                                                                 Digitally signed by
               SO ORDERED.
                                                                 Paul L. Friedman
                                                                 Date: 2022.06.29
                                                                 12:36:01 -04'00'
                                           ___________________________
                                           PAUL L. FRIEDMAN
                                           United States District Judge

DATE: June 29, 2022




                                                  3